339 N.W.2d 55 (1983)
MINNESOTA CHIPPEWA TRIBE, et al., Appellants,
v.
STATE of Minnesota, DEPARTMENT OF LABOR AND INDUSTRY, et al., Respondents,
Michael C. Tibbets, Intervenor, Respondent.
No. C7-82-1571.
Supreme Court of Minnesota.
October 14, 1983.
*56 Kent P. Tupper, Walker, and Bernard P. Becker, St. Paul, for appellants.
Hubert H. Humphrey, III, Atty. Gen., Thomas G. Lockhart, Sp. Asst. Atty. Gen., St. Paul, for respondent State of Minn.
Jacob E. Forsman, Compensation Attorney, State of Minn., St. Paul, for intervenor-respondent Michael C. Tibbets.
Heard, considered, and decided by the court en banc.
TODD, Justice.
This is an action for a declaratory judgment brought by the Minnesota Chippewa Tribe (Tribe) and its six constituent bands. They seek a declaration that they are not involuntarily subject to Minnesota Workers' Compensation laws, and that they have sovereign immunity from claims and suits brought by their employees under those compensation statutes. Compensation claims were pending against two of the bands. The trial court dismissed the action on the grounds that the matter was not ripe for judicial attention, and remanded the matter to the workers' compensation court. We reverse.
We hold that the existence of pending workers' compensation claims against two of the six bands comprising the Tribe is not grounds for dismissal of the declaratory judgment action brought by the Tribe. The basic issue is whether or not the Workers' Compensation Act applies to the Tribe. This is a proper subject for declaratory judgment and judicial economy would dictate that the proceedings under the compensation act would await outcome of the declaratory judgment action.
We reverse and remand to the trial court for trial on all issues raised by the parties.